Case 4:21-cv-06190-JST Document 18-3 Filed 08/23/21 Page 1 of 3




                    Exhibit E




                                               Case No. 3:21-cv-06190 (JST)
                                     Supplemental Perez Declaration, Exhibits
         Case 4:21-cv-06190-JST Document 18-3 Filed 08/23/21 Page 2 of 3




---------- Forwarded message ---------
From: Tracey Webb <traceyewebb@gmail.com>
Date: Thu, Mar 18, 2021, 2:13 PM
Subject: Re: Introductions and Concerns
To: Stefan Perez <stefan@socovideography.com>


Hi Stefan:

Thank you so much for reaching out to me via your earlier email. Please excuse the delay--I
have been swamped.

Please note that I crafted an email in response to Zahyra's correspondence. My email below
outlines the rules of engagement for the AHCAC. Please note that no one will be taken off of the
committee unless that person violates the rules of decorum and engagement listed below. I will
work hard to ensure that this group is a safe space for all parties. I am sorry that I cannot chat on
the phone about this. I have to remain neutral in order to be an effective facilitator. I trust that
all of us will conduct ourselves in the appropriate manner as members of this important group.

Thank you again for reaching out to me. I am very pleased that you are adding an indigenous
voice to this discussion.

Please stay safe and well! Please see the copy of the email that City Manager Flynn sent to all
whom Ms. Garcia contacted via email.

Tracey



AHCAC Will be a Safe Space for Members



As facilitator for the sessions, my goal is to ensure that we engage in authentic and productive
dialogue that produces a specific set of recommendations for improving the racial climate in
Petaluma. To that end I wish to inform the committee of the following rules of decorum that will
be in place as long as members serve on the body:



-Racist, sexist, or any other type of derogatory language will not be tolerated within the group
conversations. I will immediately call-out and identify such behavior / language and the
perpetrator will be given one warning. A second offense will result in removal of that individual
from the group, with their organization asked to replace them with their alternate.
         Case 4:21-cv-06190-JST Document 18-3 Filed 08/23/21 Page 3 of 3




-Political differences are an important part of the fabric of this country. The AHCAC will not be
a platform for either end of the political spectrum. The purpose of the group is to have dialogue
that leads to a path forward to improve the racial climate in Petaluma so that all people,
particularly people of color, feel safe and welcome within the city. Attacking another member's
political affiliation will not be tolerated and will result in a warning. The second offense is
grounds for removal and will result in that person being replaced by their group's alternate,
should one exist.



-The AHCAC is not the stage for public theater. It is a serious working committee designed to
position the Council to implement meaningful change. To that end, the facilitator will stop
political speeches, attacks, and discourse that leans into personal attacks.



-While we cannot control free speech outside of the AHCAC, we request that members refrain
from using the discussions in the group as a basis for attacking other members in social media
outside of the sessions. It will be very hard for the group to produce a serious blueprint for
change if the main focus becomes management of interpersonal conflict.



-This work is critical for the health of the Petaluma community. We all have to work hard to
express our concerns in a manner that is authentic but that does not devolve into personal attacks.



Thank you and I look forward to working with all of you. We have a diverse group that should
produce outstanding results if we keep our collective eyes on the vision: a Petaluma that is safe
and welcoming for all.



Tracey
